DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 are pending.
Claim(s) 1-20 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 09/07/2021.
Claims 1-4, 7, 9-12, and 15-19 are amended. Accordingly, the amended claims are being fully considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s amendments are proposed during a telephonic interview with Benjamin Nise (Reg. No. 55500) on 09/13/2021.
Authorization for this examiner’s amendment was given via email communication from Benjamin Nise (Reg. No. 55500) on 09/14/2021.
The application has been amended as follows:
Claims 1, 9, 18, and 19 are amended as follows:
Amendments are bolded and underlined:

Claim 1:
	A method performed by a network controller of an electrical power microgrid comprising a plurality of energy storages, each energy storage being associated with a respective storage controller, the method comprising:
          receiving information about a measurement, comprising a measurement of a voltage and a frequency made at a remote location within the microgrid, wherein the remote location is at a Point of Common Coupling, PCC, of the microgrid with an AC grid or at a location where a distributed generator, DG, is operatively connected to the microgrid;
          obtaining respective participation factors in respect of the remote location for each of a first energy storage and a second energy storage of the plurality of energy storages, wherein a first participation factor for the first energy storage quantifies a deviation of the frequency measured at the remote location in response to active power injection from the first energy storage, and a second participation factor for the second energy storage quantifies a deviation of the voltage measured at the remote location in response to reactive power injection from the second energy storage, wherein the remote location is different from a location of the first energy storage and a location of the second energy storage;
          obtaining respective states of charge of each of the first energy storage and the second energy storage;   
          calculating respective reference values for each of the first energy storage and the second energy storage;  and 
          sending the respective reference values to the respective storage controllers associated with the first energy storage and the second energy storage,  
s based on the obtained respective participation factors and the obtained respective states of charge.

Claim 9:
A network controller for an electrical microgrid comprising a plurality of energy storages, each energy storage being associated with a respective storage controller, the network controller comprising: 
	processing circuitry; and 
	a storage storing instructions executable by said processing circuitry, wherein the instructions are configured to cause the network controller to: 
	receive information about a measurement, comprising a measurement of a voltage and a frequency made at a remote location within the microgrid, wherein the remote location is at a Point of Common Coupling, PCC, of the microgrid with an AC grid or at a location where a distributed generator, DG, is operatively connected to the microgrid; 
	obtain respective participation factors in respect of the remote location for each of a first energy storage and a second energy storage of the plurality of energy storages, wherein a first participation factor for the first energy storage quantifies a deviation of the frequency measured at the remote location in response to active power injection from the first energy storage, and a second participation factor for the second energy storage quantifies a deviation of the voltage measured at the remote location in response to reactive power injection from the second energy storage, wherein the 
	obtain respective states of charge of each of said first energy storage and second energy storage;  and 
	calculate respective reference values for each of the first energy storage and the second energy storage; and 
	send the respective reference values to the respective storage controllers associated PG-SE-17o61USolPage 4 of 13with the first energy storage and the second energy storage,
	wherein the calculating the respective reference values comprises calculating the respective reference values based on the obtained respective participation factors and the obtained respective states of charge.

Claim 18:
The electrical microgrid of claim 10, wherein each respective storage controller of each of the plurality of energy storages comprises: 
	a second processor; 
	a second memory coupled to the second processor and storing a second set of instructions configured to cause the second processor to: 
	control the associated energy storage based on a pre-set reference value; 
	receive the respective calculated reference value from the network controller; 
	receive information about a second measurement made at a local location; 
	adjust the pre-set reference value based on both the received respective calculated reference value and the received second measurement information; and 


Claim 19:
	A method of operating a microgrid comprising: 
	receiving an indication that the microgrid is islanded from an AC grid via a circuit breaker within the microgrid; and 
	in response to receiving the indication that the microgrid is islanded: 
	PG-SE-17o61USolPage 6 of 13instructing a first storage controller associated with a first energy storage coupled to the microgrid to operate in a grid forming mode, and 
	assigning a second storage controller associated with a second energy storage coupled to the microgrid to operate in a grid following mode; 
	obtaining a first state of charge of the first energy storage, and 
	obtaining a first participation factor of the first energy storage that quantifies  a deviation of a frequency measured at a remote location within the microgrid in response to active power injection from the first energy storage, calculating a first reference value based on the first participation factor and the first state of charge of the first energy storage, and sending the calculated first reference value to the first storage controller, wherein the remote location is at the circuit breaker or at a distributed generator operatively coupled to the microgrid; and 
	obtaining a second state of charge of the second energy storage, and obtaining a second participation factor of the second energy storage that quantifies a deviation of a voltage measured at the remote location in response to reactive power injection from  second participation factor and the second state of charge of the second energy storage, and sending the calculated second reference value to the second storage controller, wherein the remote location is different from a location of the first energy storage and a location of the second energy storage.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner’s amendments to claims have overcome minor claim informalities and 35 USC § 112 issues:
	Examiner’s amendments to the claims 1, 9, 18, and 19 have overcome minor claim informalities and 35 USC § 112 issues.
35 USC § 103 rejections withdrawn:
	Applicant’s amendments to claims 1, 9, and 19 have overcome the 35 USC § 103 rejections of claims 1-20 as set forth in the previous office action; accordingly, all the 35 USC § 103 rejections of the claims 1-20 as set forth in the previous office action have been withdrawn.
Applicant’s arguments regarding the amended claims 15-17 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. § 103 of claims 1, 9, and 19 have been fully considered and are persuasive. See pages 8-11 of the applicant’s remarks and arguments submitted on 09/07/2021:
	“Kudo does not disclose that these calculations made by 1ooA(i) quantifies a deviation of the frequency measured at the remote location (which is different from the first energy storage) in response to active power injection from the first energy storage, or quantifies a deviation of the voltage measured at the remote location (which is different from the second energy storage) in response to reactive power injection from the second energy storage. Rather, each local charge and discharge device 1ooA(i) performs its own local measurements.”
	“This is different from the amended claim limitations that specify that the participation factors quantify a frequency deviation in response a given active power injection, which is the opposite of how the previously presented claim limitations were interpreted by the Examiner.”
	“Kudo's calculation of Qi(t) is not a participation factor that quantifies a deviation of the voltage measured at the remote location in response to reactive power injection from the second energy storage as recited in claim 1 as amended.”
	Applicant’s arguments as discussed above are persuasive. 
	In response to applicant’s arguments and amendments to claims 1, 9 and 19, all the 35 U.S.C. § 103 rejections of claims 1-20 as set forth in the previous office action have been withdrawn.

Claims 1-8 and 11-16:
Claim 1:
	Regarding the previously presented claim 1, Kudo et al. (US20160274607A1), the first embodiment of Kudo et al. (US20160274607A1), and Shi’9 et al. (US20160266559A1) disclose all the elements of previously presented claim 1 as described in the previous office action mailed on 05/07/2021.



Regarding claim 1, the following prior arts teach similar subject matter in the field of microgrid power control:

Brogan et al. (US20120299305A1) teaches:
Use of a full converter allows the connection of wind power turbines (i.e., wind turbine parks) to a series-compensated transmission line without danger of exciting subsynchronous resonance oscillations in the components of the wind turbine (¶47).

Berkowitz et al. (US20160118795A1) teaches:
Systems, apparatus and methods to provide improved control and coordination of a multiplicity of electric distribution grid-connected, energy storage units deployed over a geographically-dispersed area. These units are self-contained energy storage systems consisting typically of a storage battery, an inverter, and a local control system with a communication interface to an external control system responsible for coordinating their function within the distribution grid (¶2).

Hasegawa (US20010012211A1) teaches:
Power system stabilization system employing a rechargeable battery system provided between first equipment generating power and second equipment consuming power. The power system stabilization system includes: a detection circuit detecting a difference between the current state and an active power and a reactive power that should be held by a power system connecting the first 

	However, regarding the amended claim 1, none of the Kudo et al. (US20160274607A1), the first embodiment of Kudo et al. (US20160274607A1), Shi’9 et al. (US20160266559A1), Shi’5 et al. (US20140100705A1), YANG et al. (US20140324369A1), Suehiro et al. (US20150244209A1), Taimela et al. (US 20140103727A1), Brogan et al. (US20120299305A1), Berkowitz et al. (US20160118795A1), or Hasegawa (US20010012211A1) taken either alone or in obvious combination disclose, A method, having all the claimed features of applicant’s instant invention, specifically including:	
A method performed by a network controller of an electrical power microgrid comprising a plurality of energy storages, each energy storage being associated with a respective storage controller, the method comprising: 
“receiving information about a measurement, comprising a measurement of a voltage and a frequency made at a remote location within the microgrid, wherein the remote location is at a Point of Common Coupling, PCC, of the microgrid with an AC grid or at a location where a distributed generator, DG, is operatively connected to the microgrid;
obtaining respective participation factors in respect of the remote location for each of a first energy storage and a second energy storage of the plurality of energy storages, wherein a first participation factor for the first energy storage quantifies a deviation of the frequency measured at the remote location in response to active power injection from the first energy storage, and a second participation factor for the second energy storage quantifies a deviation of the voltage measured at the remote location in response to reactive power injection from the second energy storage, wherein the remote location is different from a location of the first energy storage and a location of the second energy storage;
obtaining respective states of charge of each of the first energy storage and the second energy storage;   
calculating respective reference values for each of the first energy storage and the second energy storage;  and 
sending the respective reference values to the respective storage controllers associated with the first energy storage and the second energy storage,  
wherein the calculating the respective reference values comprises calculating the respective reference values based on the obtained respective participation factors and the obtained respective states of charge.”
Claims 2-8 and 11-16 are allowed based on their dependencies on claim 1.













Claims 9, 10 and 17-18:
Claim 9:
	Regarding the previously presented claim 9, Suehiro et al. (US20150244209A1), Kudo et al. (US20160274607A1), and Shi’9 et al. (US20160266559A1) disclose all the elements of previously presented claim 9 as described in the previous office action mailed on 05/07/2021.

Regarding claim 19, the following prior arts teach similar subject matter in the field of microgrid power control:

Brogan et al. (US20120299305A1) teaches:
Use of a full converter allows the connection of wind power turbines (i.e., wind turbine parks) to a series-compensated transmission line without danger of exciting subsynchronous resonance oscillations in the components of the wind turbine (¶47).

Berkowitz et al. (US20160118795A1) teaches:
Systems, apparatus and methods to provide improved control and coordination of a multiplicity of electric distribution grid-connected, energy storage units deployed over a geographically-dispersed area. These units are self-contained energy storage systems consisting typically of a storage battery, an inverter, and a local control system with a communication interface to an external control system responsible for coordinating their function within the distribution grid (¶2).
Hasegawa (US20010012211A1) teaches:
Power system stabilization system employing a rechargeable battery system provided between first equipment generating power and second equipment consuming power. The power system stabilization system includes: a detection circuit detecting a difference between the current state and an active power and a reactive power that should be held by a power system connecting the first equipment and the second equipment together; and a control circuit referring to a result of detection obtained by the detection circuit, to control an active power and a reactive power that are output from the rechargeable battery system (¶12).

	However, regarding the amended claim 9, none of the Kudo et al. (US20160274607A1), the first embodiment of Kudo et al. (US20160274607A1), and Shi’9 et al. (US20160266559A1), Shi’5 et al. (US20140100705A1), YANG et al. (US20140324369A1), Suehiro et al. (US20150244209A1), Taimela et al. (US 20140103727A1), Brogan et al. (US20120299305A1), Berkowitz et al. (US20160118795A1), or Hasegawa (US20010012211A1) taken either alone or in obvious combination disclose, A network controller, having all the claimed features of applicant’s instant invention, specifically including:	
A network controller for an electrical microgrid comprising a plurality of energy storages, each energy storage being associated with a respective storage controller, the network controller comprising: 
“processing circuitry; and 
a storage storing instructions executable by said processing circuitry, wherein the instructions are configured to cause the network controller to: 

obtain respective participation factors in respect of the remote location for each of a first energy storage and a second energy storage of the plurality of energy storages, wherein a first participation factor for the first energy storage quantifies a deviation of the frequency measured at the remote location in response to active power injection from the first energy storage, and a second participation factor for the second energy storage quantifies a deviation of the voltage measured at the remote location in response to reactive power injection from the second energy storage, wherein the remote location is different from a location of the first energy storage and a location of the second energy storage; 
obtain respective states of charge of each of said first energy storage and second energy storage;  and 
calculate respective reference values for each of the first energy storage and the second energy storage; and 
send the respective reference values to the respective storage controllers associated PG-SE-17o61USolPage 4 of 13with the first energy storage and the second energy storage,
wherein the calculating the respective reference values comprises calculating the respective reference values based on the obtained respective participation factors and the obtained respective states of charge.”

Claims 10 and 17-18 are allowed based on their dependencies on claim 9.




Claims 19 and 20:
Claim 19:
	Regarding the previously presented claim 19, Suehiro et al. (US20150244209A1), Kudo et al. (US20160274607A1), and Shi’9 et al. (US20160266559A1) disclose all the elements of previously presented claim 19 as described in the previous office action mailed on 05/07/2021.

Regarding claim 19, the following prior arts teach similar subject matter in the field of microgrid power control:

Brogan et al. (US20120299305A1) teaches:
Use of a full converter allows the connection of wind power turbines (i.e., wind turbine parks) to a series-compensated transmission line without danger of exciting subsynchronous resonance oscillations in the components of the wind turbine (¶47).

Berkowitz et al. (US20160118795A1) teaches:
Systems, apparatus and methods to provide improved control and coordination of a multiplicity of electric distribution grid-connected, energy storage units deployed over a geographically-dispersed area. These units are self-contained energy storage systems consisting typically of a storage battery, an inverter, and a local control system with a communication interface to an external control system responsible for coordinating their function within the distribution grid (¶2).
Hasegawa (US20010012211A1) teaches:
Power system stabilization system employing a rechargeable battery system provided between first equipment generating power and second equipment consuming power. The power system stabilization system includes: a detection circuit detecting a difference between the current state and an active power and a reactive power that should be held by a power system connecting the first equipment and the second equipment together; and a control circuit referring to a result of detection obtained by the detection circuit, to control an active power and a reactive power that are output from the rechargeable battery system (¶12).

	However, regarding the amended claim 19, none of the Kudo et al. (US20160274607A1), the first embodiment of Kudo et al. (US20160274607A1), and Shi’9 et al. (US20160266559A1), Shi’5 et al. (US20140100705A1), YANG et al. (US20140324369A1), Suehiro et al. (US20150244209A1), Taimela et al. (US 20140103727A1), Brogan et al. (US20120299305A1), Berkowitz et al. (US20160118795A1), or Hasegawa (US20010012211A1) taken either alone or in obvious combination disclose, A method, having all the claimed features of applicant’s instant invention, specifically including:	
A method of operating a microgrid comprising: 
“receiving an indication that the microgrid is islanded from an AC grid via a circuit breaker within the microgrid; and 
in response to receiving the indication that the microgrid is islanded: 
PG-SE-17o61USolPage 6 of 13instructing a first storage controller associated with a first energy storage coupled to the microgrid to operate in a grid forming mode, and 

obtaining a first state of charge of the first energy storage, and 
obtaining a first participation factor of the first energy storage that quantifies  a deviation of a frequency measured at a remote location within the microgrid in response to active power injection from the first energy storage, calculating a first reference value based on the first participation factor and the first state of charge of the first energy storage, and sending the calculated first reference value to the first storage controller, wherein the remote location is at the circuit breaker or at a distributed generator operatively coupled to the microgrid; and 
obtaining a second state of charge of the second energy storage, and obtaining a second participation factor of the second energy storage that quantifies a deviation of a voltage measured at the remote location in response to reactive power injection from the second energy storage, calculating a second reference value based on the obtained second participation factor and the second state of charge of the second energy storage, and sending the calculated second reference value to the second storage controller, wherein the remote location is different from a location of the first energy storage and a location of the second energy storage.”

Claims 20 is allowed based on its dependencies on claim 19.
It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S./
Examiner
Art Unit 2116


/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116